Name: Commission Regulation (EEC) No 3339/89 of 7 November 1989 re-establishing of customs duties on knitted or crocheted fabric other than of categories 38 A and 63, of wool, cotton or man-made fibres, products of category 65 (order No 40.0650), originating in Argentina, to which the preferential tariff arrangements of Council Regulation (EEC) No 4259/88 apply
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries
 Date Published: nan

 11 . 89 Official Journal of the European Communities ' No L 323/5 COMMISSION REGULATION (EEC) No 3339/89 of 7 November 1989 re-establishing of customs duties on knitted or crocheted fabric other than of categories 38 A and 63, of wool , cotton or man-made fibres, products of category 65 (order No 40.0650), originating in Argentina, to which the preferential tariff arrangements of Council Regulation (EEC) No 4259/88 apply man-made fibres, products of category 65 order No 40.0650), originating in Argentina, the relevant ceiling amounts to 1 58 tonnes ; Whereas on 21 April 1989 imports of the products in question into the Community, originating in Argentina, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Argentina, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4259/88 of 19 December 1988 applying generalized tariff preferences for 1989 to textile products originating in developing countries ('), and in particular Article 13 thereof, Whereas Article 11 of Regulation (EEC) No 4259/88 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II , in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 12 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products! in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of knitted or crocheted fabric other than of categories 38 A, and 63, of wool, cotton, or HAS ADOPTED THIS REGULATION : Article 1 As from 11 November 1989, the levying of customs duties, suspended pursuant to Regulation (EEC) No 4259/88, shall be re-established in respect of the following products, imported into the Community and originating in Argentina : Order No Category(unit) CN code Description 40.0650 65 (tonnes) Knitted or crocheted fabric other than of categories 38 A and 63, of wool, cotton or man-made fibres 5606 00 10 ex 6001 10 00 6001 21 00 6001 22 00 6001 29 10 6001 91 10 6001 91 30 6001 91 50 6001 91 90 6001 92 10 6001 92 30 6001 92 50 6001 92 90 600 1 99 10 ex 6002 10 10 6002 20 10 6002 20 39 6002 20 50 6002 20 70 (') OJ No L 375, 31 . 12. 1988 , p. 83 . No L 323/6 Official Journal of the European Communities 8 . 11 . 89 Order No Category(unit) CN code Description 40.0650 (cont'd) ex 6002 30 10 6002 41 00 6002 42 10 6002 42 30 6002 42 50 6002 42 90 6002 43 31 6002 43 33 6002 43 35 6002 43 39 6002 43 50 6002 43 91 6002 43 93 6002 43 95 6002 43 99 6002 91 00 6002 92 10 6002 92 30 6002 92 50 6002 92 90 6002 93 31 6002 93 35 6002 93 39 6002 93 91 6002 93 99 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 November 1989 . For the Commission Christiane SCRIVENER Member of the Commission